Citation Nr: 1409337	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  08-10 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable evaluation for seborrheic dermatitis from June 1, 2005 to October 8, 2009 and in excess of 30 percent from October 8, 2009.

2. Entitlement to initial evaluation in excess of 10 percent for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to May 2005.

This appeal arose before the Board of Veterans' Appeals from a March 2007 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA), Regional Office (RO), which awarded service connection for seborrheic dermatitis and sinusitis, assigning each a noncompensable evaluation.  A rating action issued in November 2009 increased the evaluation assigned to the seborrheic dermatitis to 30 percent, effective October 8, 2009, and increased the evaluation assigned to the sinusitis to 10 percent, effective June 1, 2005.  The case was remanded by the Board in April 2010 and February 2012 for additional evidentiary development.  The case is again before the Board for further appellate consideration.

In December 2009, the Veteran raised new claims for bilateral plantar fasciitis, bilateral bone spurs, and mild sleep apnea.  The Board also notes that the Veteran initially claim service connection for plantar fasciitis in his May 2006 claim, but that the RO did not taken any action on that claim.  The Veteran also submitted evidence regarding his sleep apnea in November 2011.  In the December 2011 informal hearing presentation, the Veteran's representative requested that the sleep apnea issue be referred for adjudication by the Agency or Original Jurisdiction (AOJ).  The issues were referred by the Board in its February 2012 remand.  It does not appear from the record before the Board that these issues were adjudicated by the AOJ.  Therefore, they are hereby referred again for appropriate action by the AOJ.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record on appeal indicates that further remand is needed before a final decision can be made in the Veteran's case.  While the additional delay is regrettable, it is necessary in order to ensure a full and fair review of the Veteran's claims.

A review of the evidence of record indicates that the Veteran's service-connected skin and sinus disabilities were last examined by VA in August 2010.  This examination does not provide a clear picture of the current nature and degree of severity of these disorders.  Therefore, another VA examination is needed prior to a final adjudication of the Veteran's claims.

The RO must also ascertain whether there are any outstanding medical records, either VA or non-VA, available which should be obtained prior to rendering a decision.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any VA or non-VA health-care providers from whom he has sought treatment for either his service-connected seborhheic dermatitis or sinusitis from January 2011 to the present.  All efforts made to obtain any identified records must be documented for inclusion in the claims folder.  If any identified records could not be obtained, the Veteran must be notified in writing of VA's inability to obtain them.  The notice must (a) identify the records VA was not able to obtain; (b) explain the efforts that were made to obtain the records; (c) describe any further action VA will take regarding the claim, to include, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (d) notify the Veteran that he is ultimately responsible for providing the evidence. 

2.  Schedule the Veteran for a VA dermatological examination of his seborrheic dermatitis in order to ascertain the current nature and degree of severity of the condition.  Specifically, the examiner must indicate if more than 40 percent of the Veteran's entire body or more than 40 percent of exposed areas are affected, or whether constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, have been required during the past 12 month period.  All special studies deemed necessary must be conducted.  A complete rationale for all opinions proffered must be provided.  

3.  Schedule the Veteran for a VA ear, nose and throat examination in order to ascertain the current nature and degree of severity of the service-connected sinusitis.  Specifically, the examiner must indicate whether there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six nonincapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  Any special studies deemed necessary must be conducted.  The examiner must provide a complete rationale for all opinions expressed.

4.  	The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences of failure, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Once the above-requested development has been completed, the RO must readjudicate the claims for increased initial evaluations for the service-connected seborrheic dermatitis and sinusitis.  If any part of the decision remains adverse to the Veteran, he and his representative must be provided a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


